Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

ALLOWABILITY NOTICE

Allowable Subject Matter


1.  	The following is an Examiner’s statement of reasons for allowance: 


The prior arts of record teaches the technique of a UE that can repeatedly transmit PUSCH and PUCCH, however, the prior arts of record, either singularly or in combination, do not disclose or suggest that PUSCH (e.g., uplink data channel)  is only transmitted in the second plurality of resources by UE to BS, and when there is an overlap among first and second assigned resources to UE, only the PUCCH (e.g., uplink control channel) is sent over the assigned overlapping resources and not the PUSCH (uplink data channel), whereas the PUSCH transmissions are done only in non-overlapping resources, which in combination with the other claimed elements, makes independent claims 2 and 8 novel.

Claims 5-7 and 11-13 are also allowed for their dependence on independent claims 2 and 8.

Conclusion
2.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830. The examiner can normally be reached on 9am-5pm.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax 

/MAJID ESMAEILIAN/ 
Examiner, Art Unit 2477

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477